Mr. Presiding Justice Higbee delivered the opinion of the court. 2. Estoppel, § 60*—when property owner estopped to complain as to location of road. One who has consented to the location of a road through his land cannot be heard to complain when the highway commissioners act on his consent and locate the road. 3. Injunction, § 114*—when prosecution of action at law should not he restrained. In a bill to restrain highway commissioners from encroaching on plaintiff’s land and from removing fences and cutting down' trees along a line of road, held improper to restrain defendants from prosecuting a suit at law to recover a penalty in which defendants are entitled to a jury, where the main relief sought in the bill was refused on the ground that complainant was estopped to complain of the acts sought to be restrained. 4. Equity, § 9*—when penalty will not he enforced in equity. The matters involved in an action at law to recover a penalty where parties are entitled to a jury trial cannot be satisfactorily adjusted in a suit in equity brought to restrain the prosecution of such action.